Citation Nr: 1143135	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-26 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs





ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a March and December 2008 rating decisions of the RO finding that new and material evidence had not been submitted to reopen the claim.

In July 2009, the Veteran requested a hearing; however, he was unable to attend and requested to have it rescheduled.

In March 2011, the Board remanded the case to the RO in order to schedule the Veteran for a videoconference hearing.

The Veteran was notified of the rescheduled hearing, but failed to appear.  He later stated that he could not attend due to back problems, but he did not request another hearing.  Thus, no further efforts will be made to arrange for a hearing.

The reopened claim of service connection for bilateral hearing loss and the claim of service connection for tinnitus are being remanded are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of service connection for bilateral hearing loss in a May 1981 decision. 

2.  The evidence received since the May 1981 decision is neither cumulative in nature nor repetitive of that previously addressed by the prior denial and relates to a previously unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

With respect to petition to reopen, the Board notes that the Court has held that, because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Court further held that the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  

To the extent that action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.


Legal Criteria and Analysis

In a May 1981 rating decision, the RO denied service connection for bilateral hearing loss.  The RO notified the Veteran about the decision and apprised him of his appellate rights; however, he failed to perfect a timely appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

A May 1981 rating decision denied service connection for bilateral hearing loss on the basis that there was no evidence of increased hearing loss.  The Veteran also presented lay assertions that he attempted to reenlist in the Navy in March 1981, but was rejected because of his hearing disability.  

The evidence considered at the time of the decision consisted of the Veteran's service treatment records, which showed on enlistment audiological evaluation in May 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
/
45
LEFT
-5
-5
-5
/
45

At separation, three audiograms were performed and the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
40
/
70
LEFT
25
20
20
/
?




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
/
10
LEFT
30
10
15
/
5




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
/
10
LEFT
20
5
5
/
20

The evidence received since the May 1981 decision includes a copy of a March 1981 report and  recent VA treatment records.

The March 1981 medical status report provided by the Veteran noted that the Veteran was permanently disqualified due to hearing levels that exceeded enlistment standards and defective hearing.  

This report is basically repetitive of information provided by the Veteran and considered in connection with the earlier denial and, on its face, is not shown to be a service record that could have obtained because the Veteran failed to identify an official source for procuring it.               

Significantly, the VA treatment records in 2007 and 2008 show the Veteran had bilateral hearing loss and include a March 2007 audiological evaluation that shows pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
90
95
LEFT
15
20
55
95
95

The speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 in the left ear.

Some of the evidence received since the May 1981 denial is found to be cumulative in nature and repetitive of facts that were previously before the RO.  However, other submitted evidence is found to be new and material since it addresses an unestablished fact that was not before the RO at the time of the earlier decision.  

Namely, the medical evidence establishes the presence of a current hearing loss disability, as defined by 38 C.F.R. § 3.385 (2011).  When this evidence is considered along with the other evidence of record, the evidence has a reasonable possibility of substantiating the claim. 

In view of the foregoing, the claim of service connection for bilateral hearing loss is reopened.


ORDER

As new and material evidence to reopen the claim of service connection for bilateral hearing loss has been presented, the appeal to this extent is allowed, subject to further action as discussed hereinbelow. 


REMAND

As noted, the Veteran asserts that his current hearing loss disability is due to his service.

His service enlistment examination contained a diagnosis of high frequency sensorineural hearing loss.  On separation examination, his first audiogram showed a findings of decreased hearing acuity; however, two subsequent tests showed his hearing to be improved.   

The Board also notes that the record shows that the Veteran's hearing loss now meets the criteria as a disability for VA compensation purposes.  

As noted, the Veteran reported in connection with his original claim that he did not meet enlistment standards for the Navy in 1981 due to his hearing impairment.  While his hearing was noted to be defective in March 1981, the results of an audiological examination are not recorded.  

Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine if his current hearing loss disability was incurred in or aggravated by service.  

To the extent that the Veteran asserts having tinnitus related to his hearing problems in service, an opinion is needed regarding this claim.

Any additional treatment records should also be secured in association with his claim.  The earliest records of treatment at VA are dated in 2006.  The RO should obtain any treatment records dated prior to March 2007.

The Veteran's initial claim in May 1981 notes that he was already being seen for hearing loss at VA.  These records have not been associated with the claims file.

The records generated by VA facilities that might have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Pursuant to VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED the RO for the following action:

1.  The RO should take appropriate steps to obtain copies of any outstanding VA treatment records referable to his claimed hearing loss and tinnitus dated prior to March 2007.  In particular, copies of any records of treatment by VA in 1981 or earlier should be secured for review.

The RO should also notify the Veteran that he may submit medical evidence or treatment records to support his claim.  

2.  Next the RO should then arrange for a VA examination to determine the nature and likely etiology of the claimed bilateral hearing loss and tinnitus.

The claims file should be made available to the VA examiner for review.  All indicated tests should be performed and all findings should be reported in detail. 

The VA examiner should elicit from the Veteran and record a complete history referable to the claimed bilateral hearing loss and tinnitus, to include any lay assertions linking the onset of any hearing loss or tinnitus to an event or incident of service. 

After reviewing the entire record and examining the Veteran, the VA examiner is requested to provide an opinion as to whether it is at least as likely as not that the current bilateral hearing loss disability was incurred in or aggravated by his active service.  

In addition, the VA examiner is requested to render an opinion as to whether it is at least as likely as not that the Veteran's tinnitus had its clinical onset during his period of active service or otherwise is related to an event or incident of his service. 

If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report. 

3.  If the Veteran fails, without good cause, to report to the scheduled examinations, the RO should apply the provisions of 38 C.F.R. § 3.655(b) , as appropriate. 

4.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


